Exhibit 10.29

 

Execution Version

 

FIRST AMENDMENT TO LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AGREEMENT dated as of December 18, 2009 (this
“Amendment”), is between the SENECA GAMING CORPORATION (together with its
successors and assigns, the “Borrower”), a corporation formed under the laws of
and wholly owned by the Seneca Nation of Indians (the “Nation”), a federally
recognized Indian tribe, and KEYBANK NATIONAL ASSOCIATION (the “Lender”), a
national banking association.

 

RECITALS

 

The Borrower and the Lender are parties to a Loan Agreement dated as of June 19,
2008 (as the same may be amended, modified, supplemented, renewed or restated
from time to time, the “Loan Agreement”).

 

The Borrower has requested that the Lender make certain amendments to the Loan
Agreement, and the Lender has agreed to make such amendments subject to the
terms and conditions of this Amendment.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.                                       Defined Terms. Capitalized terms used
in this Amendment which are defined in the Loan Agreement shall have the same
meanings as defined therein, unless otherwise defined herein.

 

2.                                       Amendments.

 

(a)                                  The definition of “Agreement” in
Section 1.1 of the Loan Agreement is hereby amended in its entirety and replaced
with the following:

 

““Agreement” means this Loan Agreement, as the same may be amended, modified or
amended and restated from time to time in accordance with the terms hereof.”

 

(b)                                 The definition of “Maturity Date” in
Section 1.1 of the Loan Agreement is hereby amended in its entirety and replaced
with the following:

 

““Maturity Date” means December 31, 2011.”

 

 

(c)                                  The definition of “Obligations” in
Section 1.1 of the Loan Agreement is hereby amended to add the word
“modifications” to the phrase “renewals, extensions or refundings of any of the
foregoing” at the end of the definition, such phrase, as amended, to read as
follows:

 

“renewals, extensions, refundings or modifications of any of the foregoing”

 

1

--------------------------------------------------------------------------------


 

(d)                                 The definition of “Revolving Commitment” in
Section 1.1 of the Loan Agreement is hereby amended in its entirety and replaced
with the following:

 

““Revolving Commitment” means $50,000,000, or such lesser sum to which the
Revolving Commitment may be reduced as provided in this Agreement, including,
without limitation, in Section 2.4 and Section 2.12.”

 

(e)                                  Section 1.1 of the Loan Agreement is hereby
amended by including the following defined term:

 

““Short-Term Equipment Financings” means any Indebtedness of the Borrower or any
Guarantor used to finance the acquisition or refinancing of equipment incident
to and useful in any Gaming Business and having a term of one year or less
(determined by giving effect to any option(s) to extend within the sole
discretion of such Borrower or Guarantor, as applicable).”

 

(f)                                    The definition of “Total Funded Debt” in
Section 1.1 of the Loan Agreement is hereby amended in its entirety and replaced
with the following:

 

““Total Funded Debt” as of any date means (a) the sum of (without duplication)
the then outstanding principal balance of the Advances and all other outstanding
obligations for borrowed money (regardless of priority or security), all
obligations under Capital Leases, the aggregate amount drawn under letters of
credit and other similar instruments not then reimbursed, and all Contingent
Obligations, whether the foregoing are obligations of the Borrower or any
Guarantor, but, as to all of the foregoing, only so long as the creditor or
obligee thereof has Recourse to Gaming Assets, and inclusive in each case of any
direct or indirect liability or obligation (whether as the primary obligor or as
a surety, and irrespective of whether the Borrower or any Guarantor is the
nominal obligor with respect thereto), minus (b) the amount, if any, then
credited to the Debt Repayment Reserve Account.  Notwithstanding anything to the
contrary in the preceding sentence, in determining “Total Funded Debt” the sum
of the aggregate amount undrawn under letters of credit and other similar
instruments and all obligations under Short-Term Equipment Financings shall be
excluded.  For the avoidance of doubt, the Borrower’s distribution obligations
under the Distribution Agreement and the Excluded Distributions shall not be
deemed Recourse to the Gaming Assets.”

 

(g)                                 Article II of the Loan Agreement is hereby
amended by including the following as Section 2.12 thereof:

 

“2.12.                  Reduction of Revolving Commitment; Debt Repayment
Reserve Account.

 

(a)                                  The amount of the Revolving Commitment will
be reduced from time to time by the amount of any reduction in the credit amount
of the

 

2

--------------------------------------------------------------------------------


 

Irrevocable Letter of Credit Number XXXXXXX issued on October 7, 2005 (the “ESDC
Letter of Credit”), as amended, issued by KeyBank National Association for the
benefit of the New York State Urban Development Corporation d/b/a Empire State
Development Corporation (the “ESDC”); provided, however, that the aggregate
amount of any such reductions of the Revolving Commitment pursuant to this
subsection (a) shall not exceed $10,000,000.  The Borrower will promptly request
that the credit amount of the ESDC Letter of Credit be reduced from time to time
to the extent any such reductions are permitted by the ESDC.

 

(b)                                 On and after June 18, 2010, if the
applicable Revolving Commitment is greater than $40,000,000, the Borrower will
continue to maintain a Deposit Account (as defined in the Security Agreement)
with the Lender pursuant to arrangements reasonably satisfactory to the Lender
and consistent with the terms hereof (the “Debt Repayment Reserve Account”) in
the name of the Borrower but under the control of the Lender and shall cause
funds to be maintained in such Debt Repayment Reserve Account in an amount not
less than the amount by which the then applicable Revolving Commitment exceeds
$40,000,000 (the “Debt Repayment Reserve Account Requirement”).  Amounts
credited to the Debt Repayment Reserve Account equal to the then applicable Debt
Repayment Reserve Account Requirement” shall constitute cash under the exclusive
control of Lender and amounts credited to the Debt Repayment Reserve Account in
excess of the then applicable Debt Repayment Reserve Account Requirement shall
not be under the exclusive control of the Lender unless an Event of Default
shall have occurred and be continuing.

 

(h)                                 Section 4.9 of the Loan Agreement is hereby
amended in its entirety and replaced with the following:

 

“Section 4.9  Use of Proceeds. Use the proceeds of the Advances and any Letters
of Credit only for purposes related to any Gaming Business and for funding
Distributions permitted by the terms of this Agreement.”

 

(i)                                     Article IV of the Loan Agreement is
hereby amended by including the following as Section 4.12 thereof:

 

“Section 4.12  Maintenance of Deposit Accounts and Securities Accounts with
Lender.  Establish and maintain all Deposit Accounts (as defined in the Security
Agreement) and Securities Accounts (as defined in Article 8-501 of the UCC (as
defined in the Security Agreement)) with the Lender, other than (a) the
securities account maintained with Merrill Lynch with account number XXX-XXXXX
(the “Merrill Lynch Account”) and (b) the Deposit Account maintained with Royal
Bank of Canada with account number XXX-XXXXXX (the “RBC Account”); provided,
however, that the fair market value of the assets from time to time credited to
the Merrill Lynch Account as set forth in account statements for such Securities
Account shall not exceed $6,500,000, and the amount of funds from time to time
on deposit in the RBC Account shall not exceed $1,000,000;

 

3

--------------------------------------------------------------------------------


 

provided, further, that notwithstanding the foregoing covenant or any other
covenant in any Loan Document, the Deposit Accounts with financial institutions
to be closed consistent with the foregoing covenant shall not be required to be
formally closed until such time as formal closure is permitted under the
applicable account agreements, as required to accommodate such matters as the
clearance of outstanding checks.  Borrower agrees that if the aggregate value of
Borrower’s and Guarantors assets maintained with Lender (a) is less than
$40,000,000, all of such assets will be credited to Deposit Accounts and (b) is
equal to or greater than $40,000,000, at least $40,000,000 will be credited to
Deposit Accounts.  Lender agrees that if the Borrower’s and Guarantors’ Deposit
Accounts maintained with Lender are not fully protected by FDIC Insurance and
Lender’s debt ratings from S&P or Moody’s shall cease to be investment grade,
Lender will fully collateralize with “Eligible Collateral” (defined below) the
Borrower’s and Guarantors’ Deposit Accounts maintained with Lender and will
provide Borrower with a perfection legal opinion with respect to Borrower’s
security interest in such collateral.  Lender agrees to take such actions and
execute such documents as Borrower may reasonably request to carry out and
facilitate its collateralization and opinion obligations in the preceding
sentence, such obligations to be complied with on or before the date of the
occurrence of the two events specified in the preceding sentence which trigger
such obligations.  All documentation entered into in connection with the
foregoing Lender obligations shall contain customary terms and shall be
satisfactory to Borrower.  For purposes of this Section 4.12, “Eligible
Collateral” means, at Lender’s option, either (a) U.S. treasury securities with
maturities of 90 days or less or (b) an irrevocable letter of credit issued in
favor of the Borrower and/or one or more Guarantors, as applicable, by either
(i) a bank, other than the Lender, whose commercial paper and other unsecured
short-term debt obligations (or in the case of a bank which is the principal
subsidiary of a holding company, whose holding company’s commercial paper and
other unsecured short-term debt obligations) are rated in one of the three
highest rating categories based on the credit of such bank or holding company by
at least one nationally recognized statistical rating organization or (ii) a
bank, other than the Lender, which is in compliance with applicable Federal
minimum risk-based capital requirements.  For the avoidance of doubt, Lender’s
obligation to “fully collateralize” requires that the Borrower’s and Guarantor’s
Deposit Accounts be continuously collateralized with Eligible Collateral with a
value at least equal to the aggregate amount credited to such Deposit Accounts. 
Lender will provide advance written notice to Borrower of any event or
circumstance reasonably likely to (a) result in its debt ratings from S&P or
Moody’s ceasing to be investment grade or (b) otherwise materially adversely
affect Lender.”  Lender represents and warrants to Borrower that it has the
power to perform its obligations under this Section 4.12 and that such
obligations are valid and binding obligations of the Lender, enforceable against
Lender in accordance with their terms; and that Lender’s performance of its
obligations under this Section 4.12 will not violate any law, rule or regulation
applicable to Lender.

 

4

--------------------------------------------------------------------------------


 

(j)                                     Section 5.9 of the Loan Agreement is
hereby amended in its entirety and replaced with the following:

 

“Section 5.9 Leverage Ratio. Permit the Leverage Ratio on any Covenant
Calculation Date to exceed 3.5 to 1.0.”

 

(k)                                  Section 5.11 of the Loan Agreement is
hereby amended in its entirety and replaced with the following:

 

“Section 5.11 Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage
Ratio on any Covenant Calculation Date to be less than 1.20 to 1.”

 

(l)                                     Section 5.12 of the Loan Agreement is
hereby amended in its entirety and replaced with the following:

 

“Section 5.12 Minimum EBITDA. Permit EBITDA on any Covenant Calculation Date to
be less than $145,000,000.”

 

3.                                       Representations and Warranties. The
Borrower hereby represents and warrants to the Lender as follows:

 

(a)                                  the Borrower has all requisite power and
authority to execute this Amendment and to perform all of its obligations
hereunder, this Amendment has been duly executed and delivered by the Borrower
and this Amendment and the Loan Agreement, as amended hereby, constitute the
legal, valid and binding obligations of the Borrower, enforceable against the
Borrower in accordance with their terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency (including, without limitation, all laws
relating to fraudulent transfers), reorganization, moratorium or similar laws
affecting enforcement of creditors’ rights generally and except as enforcement
thereof is subject to general principles of equity (regardless of whether
enforcement is considered in a proceeding in equity or at law) and except as the
ability to waive exhaustion of tribal court remedies may be limited by
applicable law;

 

(b)                                 the execution, delivery and performance by
the Borrower of this Amendment and the borrowings and issuance of Letters of
Credit from time to time under the Loan Agreement as amended hereby have been
duly authorized by all necessary action and do not and will not (i) require any
authorization, consent or approval by, or registration, declaration or filing
with, or notice to, the Nation or any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, or any third
party, except such authorization, consent, approval, registration, declaration,
filing or notice as has been obtained, accomplished or given prior to the date
hereof; (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect having applicability to
the Borrower or any Guarantor or of the Borrower’s or any Guarantor’s
Constituent Documents; (iii) result in a breach of or constitute a default under
any material Contractual Obligation to which the Borrower or

 

5

--------------------------------------------------------------------------------


 

any Guarantor is a party or by which it or its properties may be bound or
subject; or (iv) result in, or require, the creation or imposition of any Lien
(other than the Security Interest) upon or with respect to any of the properties
now owned or hereafter acquired by the Borrower or any Guarantor; and

 

(c)                                  except as noted on Schedule 3(c) attached
hereto, all of the representations and warranties contained in Article III of
the Loan Agreement are true and correct in all material respects on and as of
the date hereof as though made on and as of such date, except to the extent that
such representations and warranties relate solely to an earlier date.

 

4.                                       Conditions to Effectiveness of this
Amendment.  Unless waived by the Lender in writing, the effectiveness of this
Amendment is subject to the satisfaction of the following conditions precedent :

 

(a)                                  Documents. The Lender shall have received
all of the following, each of which shall be an original (except where only
evidence is required) unless otherwise specified, each duly executed and
delivered by each party thereto, each dated as of the date hereof, and each in
form and substance satisfactory to the Lender and its legal counsel (unless
otherwise specified or, in the case of the date of any of the following, unless
the Lender otherwise agrees or directs):


 

(i)                                     four executed counterparts of this
Amendment;


 

(ii)                                  four counterparts of the Acknowledgement,
Reaffirmation and Agreement dated as of the date hereof executed by each of the
Borrower and the Guarantors in favor of the Lender;


 


(III)                               THE FAVORABLE WRITTEN LEGAL OPINION OF
COUNSEL TO THE BORROWER AND THE GUARANTORS (WHICH COUNSEL SHALL BE SATISFACTORY
TO THE LENDER), TOGETHER WITH COPIES OF ALL FACTUAL CERTIFICATES AND LEGAL
OPINIONS UPON WHICH SUCH COUNSEL HAVE RELIED;


 


(IV)                              SUCH DOCUMENTATION AS THE LENDER MAY REQUIRE
TO ESTABLISH (A) FEDERAL RECOGNITION OF THE NATION AS AN INDIAN TRIBE WITHIN THE
MEANING OF IGRA, (B)  THE BORROWER’S AND THE GUARANTORS’ AUTHORITY TO EXECUTE,
DELIVER AND PERFORM THE LOAN DOCUMENTS TO BE DELIVERED ON THE DATE HEREOF TO
WHICH THEY ARE A PARTY, AND (C) THE IDENTITY, AUTHORITY AND CAPACITY OF EACH
SENIOR OFFICER AUTHORIZED TO ACT ON THE BORROWER’S AND EACH GUARANTOR’S BEHALF,
INCLUDING CERTIFIED COPIES OF THE ACTIONS OF THE BORROWER’S GOVERNING BODY,
INCUMBENCY CERTIFICATES AND THE LIKE;


 


(V)                                 EVIDENCE THAT ALL NATION AND BORROWER
ACTIONS HAVE BEEN TAKEN TO PERMIT THE BORROWER’S LIMITED WAIVER OF SOVEREIGN
IMMUNITY, WAIVER OF RIGHTS TO TRIBAL COURT, CONSENT TO FEDERAL AND CERTAIN STATE
COURTS IN THE STATE, AND ARBITRATION OF DISPUTES, ALL AS PROVIDED IN THIS
AMENDMENT AND THE OTHER LOAN DOCUMENTS;


 


(VI)                              CERTIFICATES SIGNED BY THE SECRETARY OF THE
BORROWER AND EACH GUARANTOR, AND BY THE CLERK OF THE NATION, ATTACHING TRUE,
CORRECT AND COMPLETE

 

6

--------------------------------------------------------------------------------


 


COPIES OF THE APPLICABLE APPROVALS (AUTHORIZING RESOLUTIONS) OF THIS AMENDMENT
AND THE ACKNOWLEDGEMENT, REAFFIRMATION AND AGREEMENT ATTACHED HERETO,  AND TRUE,
CORRECT AND COMPLETE COPIES OF THE CONSTITUENT DOCUMENTS OF THE BORROWER, EACH
GUARANTOR AND THE NATION (INCLUDING, IN EACH CASE, ANY AMENDMENTS OR
MODIFICATIONS OF THE TERMS THEREOF ENTERED INTO AS OF THE DATE HEREOF);


 


(VII)                           EVIDENCE THAT THE LENDER HAS ALL PERMITS
REQUIRED BY LAW WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED IN THIS AMENDMENT
AND IN THE OTHER LOAN DOCUMENTS; AND


 


(VIII)                        SUCH OTHER ASSURANCES, CERTIFICATES, DOCUMENTS,
CONSENTS OR OPINIONS AS THE LENDER MAY REASONABLY REQUIRE.


 

(b)                                 Perfection of Security Interests in
Collateral.  The Lender shall hold a valid, perfected first priority security
interest in all Collateral (subject to Permitted Liens).

 

(c)                                  Fee.  An up-front fee of $7,500 shall have
been paid.

 

(d)                                 Costs and Expenses.  The Borrower shall have
paid the costs and expenses required by Section 5 hereof.

 

(e)                                  Due Diligence. The Lender shall have
completed its review of all business and credit matters concerning the extension
of credit under the Loan Agreement as amended hereby, and the security therefor,
as the Lender deems appropriate.

 

(f)                                    Financial Statements. The Lender shall
have received the consolidated Financial Statements, including the consolidated
balance sheet, statements of income and retained earnings and statement of cash
flow of Borrower and the Guarantors, for the third quarter ended June 30, 2009
and, to the extent filed with the SEC prior to the date hereof, for the fiscal
year ended September 30, 2009.

 

(g)                                 Miscellaneous. The Lender shall have
received such other instruments, agreements, certificates, opinions, statements,
documents and information relating to the operations or condition (financial or
otherwise) of the Borrower, and compliance by the Borrower with the terms of the
Loan Agreement as amended hereby and the other Loan Documents as the Lender may
reasonably request.

 

5.                                       Costs and Expenses.  The Borrower will
pay on demand all reasonable costs and expenses of the Lender incurred in
connection with the negotiation, preparation, closing, execution and delivery of
this Amendment (including, but not limited to, reasonable attorneys’ fees in an
amount not to exceed $25,000), and any other costs and expenses incurred by the
Lender in connection with the Loan Documents, which the Borrower is required to
pay under the Loan Documents which remain unpaid as of the date hereof.

 

6.                                       References. All references in the Loan
Agreement to “this Agreement” shall be deemed to refer to the Loan Agreement as
amended hereby; and any and all references in any other Loan Documents shall be
deemed to refer to the Loan Agreement as amended hereby.

 

7

--------------------------------------------------------------------------------


 

7.                                       No Waiver. The execution of this
Amendment and any documents related hereto shall not be deemed to be a waiver of
any Default or any Event of Default under the Loan Agreement or any breach,
default or event of default under any other Loan Document, whether or not known
to the Lender and whether or not existing on the date of this Amendment.

 

8.                                       Counterparts. This Amendment may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original and all of which counterparts, taken
together, shall constitute one and the same agreement.

 

9.                                       Governing Law. This Amendment shall be
governed by and construed in accordance with the substantive law of the State of
New York.

 

10.                                 No Further Amendments.  Except as amended
hereby, the Loan Agreement shall remain unmodified and in full force and
effect.  Each other Loan Document to which Borrower is a party shall remain in
full force and effect and shall continue to evidence, secure or otherwise
guarantee and support the obligations owing by the Borrower to the Lender
pursuant thereto.

 

11.                                 Miscellaneous. The limited waiver of
sovereign immunity, jurisdictional, dispute resolution, arbitration, and other
provisions contained in Article IX of the Loan Agreement are incorporated
herein, mutatis mutandis, by this reference.

 

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

 

BORROWER:

 

 

 

SENECA GAMING CORPORATION

 

 

 

 

 

By:

/s/ Catherine Walker

 

Name: Catherine Walker

 

Title: Chief Operating Officer

 

 

 

 

 

LENDER:

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Terence E. O’Farrell

 

Name: Terence E. O’Farrell

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

Schedule 3(c)

to First Amendment to Loan Agreement

 

1.               The representation in Section 3.7 of the Loan Agreement is
modified to reflect the dissolution of Seneca Massachusetts Gaming Corporation,
as previously disclosed in the Borrower’s 34 Act reports filed with the SEC.

 

2.               The representation in the last sentence of Section 3.8 of the
Loan Agreement is modified by all financial statements contained in 34 Act
reports filed with the SEC subsequent to August 1, 2008 and available to Lender.

 

3.               The representation in Section 3.9 of the Loan Agreement is
modified by the disclosures pertaining to legal proceedings contained in the
Borrower’s annual reports on Form 10-K filed with the SEC subsequent to
December 1, 2008 and available to Lender.

 

--------------------------------------------------------------------------------